
	
		I
		112th CONGRESS
		2d Session
		H. R. 6593
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  increase the penalties imposed for intimidating, threatening, or coercing any
		  person from engaging in voter registration activities or for procuring,
		  submitting, or casting false voter registration applications or ballots, to
		  amend the Uniformed and Overseas Citizens Absentee Voting Act to require
		  election officials to transmit balloting materials to absent uniformed services
		  voters using the automated tagging and tracing services provided by the United
		  States Postal Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Fraud Prevention Act of
			 2012.
		2.Increase in
			 penalties for criminal activities involving voter registration and
			 voting
			(a)Increase in
			 length of term of imprisonmentSection 12 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–10) is amended in the matter
			 following paragraph (2) by striking 5 years and inserting
			 10 years.
			(b)Prohibition from
			 voting in subsequent electionsSection 12 of such Act (42 U.S.C.
			 1973gg–10) is amended in the matter following paragraph (2) by striking the
			 period at the end and inserting the following: and, in the case of an
			 individual, shall not be permitted to cast a ballot in any subsequent election
			 for Federal office..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to violations occurring on or after the
			 date of the enactment of this Act.
			3.Requiring use of
			 automated tagging and tracing services for balloting materials transmitted to
			 absent uniformed services voters
			(a)Requirement for
			 election officials
				(1)In
			 generalSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end the
			 following new subsection:
					
						(j)Requiring use of
				automated tagging and tracing services for balloting materials transmitted to
				absent uniformed services votersIn transmitting balloting materials to
				absent uniformed services voters, the appropriate State election official
				shall—
							(1)ensure that any
				tray or sack containing such materials is tagged with Tag 191 or some other
				similar tagging device used by the United States Postal Service to provide
				greater visibility to containers of such materials; and
							(2)use IMb Tracing or
				other similar tracking methods made available by the United States Postal
				Service to provide real-time tracking information for such
				materials.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to elections occurring after the date of the enactment of this Act.
				(b)Report on
			 efforts To deter and prevent loss and theft of balloting materials
				(1)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Postmaster General shall submit a report to
			 Congress detailing the efforts that the Postmaster General has undertaken to
			 deter and prevent the loss and theft of balloting materials transmitted to or
			 by absent uniformed services voters in elections for Federal office.
				(2)DefinitionsIn
			 paragraph (1), the terms absent uniformed services voter and
			 balloting materials have the meaning given such terms in section
			 107 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–6).
				
